Citation Nr: 1222408	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  11-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for nyctalopia (night blindness).

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1994 to June 1998. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The RO in Hartford, Connecticut certified these claims to the Board for appellate review.  

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Acting Veterans Law Judge in June 2011.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claim being decided.

The Veteran also initiated an appeal of a June 2009 determination of the RO denying an effective date prior to August 7, 2007, for the addition of A.M.M. as his dependent.   However, after the RO issued a statement of the case referring to this claim in October 2010, the Veteran did not respond by perfecting his appeal on the claim.  It is thus not now before the Board for appellate review.

The Board addresses the claims of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to a TDIU in the REMAND section of this decision, below, and REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's eye disability is manifested by mild light sensitivity and decreased vision and visual fields bilaterally, with an average contraction of 44 degrees (or 20/70 visual acuity) on the right and 47 degrees (or 20/50 visual acuity) on the left.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for nyctalopia (night blindness) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.76, 4.76a, 4.84a, Diagnostic Codes 6099-6078, 6080 (2007, 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on the claim being decided by letters dated in December 2008 and June 2009.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent the Veteran the notice letters before initially deciding the Veteran's claim; they are thus timely.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including post-service VA treatment records.  The RO also afforded the Veteran a VA examination, during which a VA examiner addressed the severity of the Veteran's eye disability, and a videoconference hearing, during which the Veteran discussed this claim.

During the June 2011 Board hearing, the undersigned asked the Veteran whether he had undergone any treatment for the disability at issue other than that which had already been obtained, to include suggesting both private and VA treatment, as well as evidence from his former employer.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).

II.  Analysis

The Veteran seeks an evaluation in excess of 20 percent for his eye disability.  According to a written statement he submitted in October 2010 and his hearing testimony, presented in June 2011, the 20 percent evaluation assigned this disability does not accurately reflect the severity of his night blindness.  Allegedly, he began having difficulty seeing at night in 1997 or 1998, but since 2005 or 2006, has had progressively worsening problems with his night vision.  He contends that his night blindness precludes him from driving at night and engaging in other nighttime activities, forces him to rely upon others, has caused multiple injuries, including in his own home and in public, particularly in areas that are dimly lit, and interfered with his ability to accept certain occupational positions.  He asserts that such limitations are distressing for a 33-year-old father of two.    




A.  Schedular Evaluations

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the Veteran's nyctalopia (night blindness) as 20 percent disabling pursuant to 38 C.F.R. § 4.84a, DCs 6099-6078, 6080.  During the course of this appeal, VA amended and renumbered the regulations pertinent to eye disabilities, including these DCs.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008).  However, these revisions apply to claims received by VA on or after December 10, 2008, which does not include the Veteran's.  The former criteria for rating eye disabilities are thus applicable in this case.  See Notice, 73 Fed. Reg. 66,543-66,544 (Nov. 10, 2008).

According to the former criteria, ratings on account of visual impairments are, when practicable, to be based only on examinations by specialists.  Such special examinations are to include uncorrected and corrected central visual acuity for distance and near with record of the refraction.  Snellen's test type or its equivalent is to be used.  Mydriatics should be routine, except when contraindicated. Funduscopic and ophthalmological findings must be recorded.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2007); see also 38 C.F.R. § 4.84a, DCs 6063-6079 (2007).  Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76, DC 6080 (2007).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent disabling based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (2007).  The percentage evaluation will be found at Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate for the Snellen index for the other eye.  38 C.F.R. § 4.83a, Table V (2007).  

In this respect, a 20 percent disability evaluation is assignable for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2007).

A 30 percent evaluation is assignable for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078 (2007).

Regarding field of vision loss, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of VA's Rating Schedule for determining average concentric contraction of visual fields.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2007).  The field of vision loss may be rated based on the concentric contraction or the equivalent visual acuity.  38 C.F.R. § 4.84a, DC 6080 (2008).

Impairment of field of vision to 60 degrees, but not to 45 degrees bilaterally warrants the assignment of a 20 percent evaluation, or may be rated as 20/50 (6/15) visual acuity.  Impairment of field of vision to 45 degrees, but not to 30 degrees bilaterally warrants the assignment of a 30 percent evaluation, or may be rated as 20/70 (6/21) visual acuity.  38 C.F.R. § 4.84a, DC 6080.

Based on these criteria and for the reasons noted below, the evidence of record establishes that the Veteran's eye disability picture does not more nearly approximate the criteria for an increased evaluation based on visual acuity loss of field of vision loss.  During the course of this appeal, the Veteran's eye disability manifested as mild light sensitivity and decreased vision and visual fields bilaterally, with an average contraction of 45 degrees (or 20/70 visual acuity) on the right and 47 degrees (or 20/50 visual acuity) on the left.  

In February 2009, the Veteran underwent a VA eye consultation, during which he reported that he wore contact lenses, was near-sighted, got halos of lights in both eyes at night and had had floaters one to two times weekly for 11 years.  The examiner noted that the Veteran had light sensitivity, corrected visual acuity of 20/20-1 on the right and of 20/20 on the left, and refraction of -3.75 on the right and of -3.25 on the left.  He did not note any loss of visual fields.  He prescribed eyeglasses.

During a VA eye examination conducted in July 2010, the Veteran reported mild light sensitivity and an inability to drive at night due to constricted vision.  The examiner noted uncorrected visual acuity of 20/200+ bilaterally (distance) and of 20/50 on the right and 20/30 on the left (near), corrected visual acuity of 20/30 on the right and of 20/20 on the left, and refraction of -3.75 on the right and of -3.50 on the left.  He also noted visual field loss bilaterally with a total remaining visual field on the right of 355 and on the left of 372.  These numbers translate to an average contraction of 44 on the right and of 47 on the left, the equivalent of 20/70 and 20/50 visual acuity under 38 C.F.R. § 4.84a, DC 6080.

At no time during this appeal did the Veteran have vision in both eyes correctable to 20/70, vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/70, vision in one eye correctable to 20/200 and vision in the other eye correctable to 20/50, vision in one eye correctable to 15/200 and vision in the other eye correctable to 20/50, vision in one eye correctable to 10/200 and vision in the other eye correctable to 20/40, or vision in one eye correctable to 5/200 and vision in the other eye correctable to 20/40.  An evaluation in excess of 20 percent is thus not assignable based on the Veteran's visual acuity secondary to his nyctalopia.  

It is also not assignable based on his loss of field vision because, although during his most recent VA examination, he had impairment of field vision to 44 degrees, such impairment affected only one eye.  To be assigned an increased evaluation, such impairment must affect both eyes.  Instead the Veteran had impairment of field vision in the other eye of 47 degrees.

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different evaluation in the future should his eye disability picture change.  38 C.F.R. § 4.1.  At present, however, the 20 percent evaluation assigned this disability is the most appropriate given the medical evidence of record.  

The Board thus concludes that the schedular criteria for entitlement to an evaluation in excess of 20 percent for nyctalopia are not met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application. 

B.  Extraschedular and Total Evaluations

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization."  Id.

A TDIU is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has not raised the question of entitlement to an extraschedular evaluation for his eye disability on an extraschedular basis, and the schedular criteria are adequate to rate the Veteran's disability, with higher ratings for additional levels of impairment.  Referral for consideration of this matter is thus not necessary.  In addition, although he claims that he is totally disabled and unable to work, he does not assert that his service-connected eye disability renders him unemployable.  Rather, he claims and has submitted a statement from a former employer indicating that his PTSD symptoms interfere with his job.  The Board thus addresses this matter below, as part of the Veteran's claim for a higher initial evaluation for PTSD.    


ORDER

An evaluation in excess of 20 percent for nyctalopia (night blindness) is denied.


REMAND

Prior to adjudicating the claim of entitlement to an evaluation in excess of 30 percent for PTSD, further development is needed.  See 38 C.F.R. § 19.9 (2011).

First, as noted above, VA is obliged to assist a claimant in the development of his claim, including by providing him an examination when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  During the course of this appeal, VA assisted the Veteran in the development of his claim for a higher initial evaluation for PTSD by affording him VA examinations, but the reports of these examinations, dated June 2010 and July 2011, are inadequate to decide this claim.  The first examiner found that the Veteran's PTSD was mild and did not impair his ability to work.  Thereafter, during VA outpatient treatment visits, the Veteran reported that he no longer worked and was laid off due to his PTSD.  In addition, in June 2011, he submitted a statement from his employer confirming that the Veteran's PTSD symptoms were interfering with his employability.  The Veteran then underwent another examination, during which the examiner noted that the Veteran was gainfully employed until May 2011, until his PTSD symptoms recurred and he was unable to function as a quality inspector.  He nonetheless concluded that the Veteran's mental condition did not preclude the Veteran from securing and maintaining gainful employment.  He did not elaborate in this regard.  

In August 2011, the RO afforded the Veteran another VA examination for the sole purpose of determining whether the Veteran's service-connected disabilities, considered collectively, rendered the Veteran unable to secure and maintain substantially gainful employment.  In the report of that examination, the examiner addressed some, but not all, of the Veteran's service-connected disabilities individually and found that they had no impact on his employability.  He then focused solely on the Veteran's service-connected psychiatric disability and found that it did not preclude employment.  The examiner did not address the extent to which all of the Veteran's service-connected disabilities, combined, affected the Veteran's employability.

In light of the foregoing, a medical opinion is needed addressing with greater specificity the extent to which the Veteran is disabled secondary to his PTSD and his service-connected disabilities, collectively, when the Veteran's PTSD began worsening, and why, if the PTSD is so severe, it does not interfere totally with all employment. 

Second, in March 2012, after the RO issued its statement of the case, additional records of the Veteran's VA treatment became accessible on Virtual VA.  These records include treatment for psychiatric complaints dated as recently as December 2011 and are thus pertinent to the claim being remanded.  In addition, in June 2012, the RO mailed to the Board for association with the claims file the reports of VA PTSD and general medical examinations conducted in July 2011 and August 2011.  These too are pertinent to the claim being remanded.  The RO has not initially considered this evidence in the first instance, and the Veteran has not waived his right to have the RO do so.

Finally, with regard to the claim of entitlement to a TDIU, the Board finds that the claim was raised by the Veteran during the June 2011 hearing.  Furthermore, the outcome of the claim remanded herein, that for an increased disability rating for PTSD, could affect his claim for a TDIU.  As such, the claim for entitlement to a TDIU is inextricably intertwined with the Veteran's claim of entitlement to an increased disability evaluation for PTSD, and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As there is no final adjudication on the claim for an increased rating for PTSD, the Board cannot adjudicate the claim for TDIU.  The Board notes that the RO has indicated that it has deferred a determination on the TDIU claim until his PTSD claim has been adjudicated.

The Board REMANDS this claim for the following action:

1.  Transfer the claims file to one of the VA examiners who evaluated the Veteran in July 2011 and August 2011 for an addendum opinion in support of the claim being remanded.  Ask the examiner to confirm in his written report that he undertook such a review and to proceed as follows:  

a) indicate when (month and year, if possible) the Veteran's PTSD worsened (went from being mild to causing deficiencies in most areas);

b) elaborate on the opinion that, even though the Veteran was no longer able to do his job secondary to PTSD symptoms, he is still able to secure and maintain employment (identify the type of work (more than marginal) he is able to do despite these symptoms);  

c) opine whether all of the Veteran's service-connected disabilities (PTSD, scars of the head, low back pain, nyctalopia, tinnitus, tinea pedis, right hearing loss, cellulitis of the scalp, headaches, and erectile dysfunction), considered collectively, render the Veteran unable to retain and maintain substantially gainful employment;

d) provide detailed rationale, with specific references to the record, for any opinion expressed; and   

e) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the VA opinion to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  Readjudicate the claim being remanded based on all of the evidence of record, including all VA treatment records accessible on Virtual VA and the reports of VA examinations conducted in July 2011 and August 2011.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
REBECCA FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


